444 F.2d 543
Tom SMITH, Plaintiff-Appellant,v.SOUTHERN PACIFIC COMPANY, Defendant-Appellee.
No. 31066.
United States Court of Appeals, Fifth Circuit.
June 2, 1971.
Rehearing Denied June 23, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana, Fred J. Cassibry, District Judge.
Edgar N. Quillin, Earl J. Higgins, Arabi, La., for plaintiff-appellant.
Harry McCall, Jr., New Orleans, La., for defendant-appellee.
Before COLEMAN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966